Citation Nr: 1453714	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-22 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left wrist arthritis, claimed as left wrist fusion.

2.  Entitlement to service connection for low back arthritis, claimed as spinal deterioration.

3.  Entitlement to service connection for cerebral artery aneurysm and hemorrhage, status post craniotomy and aneurysm clip, claimed as a brain aneurysm.

4.  Entitlement to service connection for coronary artery disease, claimed as a heart disorder.

5.  Entitlement to service connection for right ankle arthritis, claimed as a right ankle disorder due to herbicide exposure.  




ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1963 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board has reviewed the physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has a current disability of left wrist arthritis.

2.  Symptoms of the current left wrist arthritis have been continuous since service separation.

3.  The Veteran has a current disability of low back arthritis.

4.  Symptoms of the current low back arthritis were not chronic in service or continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

5.  The current low back arthritis is not related to service.

6.  The Veteran has a current diagnosis of cerebral artery aneurysm and hemorrhage, status post craniotomy and aneurysm clip.

7.  The cerebral artery aneurysm and hemorrhage, status post craniotomy and aneurysm clip, was not chronic in service or continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

8.  The current cerebral artery aneurysm and hemorrhage, status post craniotomy and aneurysm clip, is not related to service.

9.  The Veteran has a current disability of coronary artery disease.

10.  The Veteran was not exposed to herbicides during active duty service.

11.  Symptoms of the current coronary artery disease were not chronic in service or continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

12.  The current coronary artery disease is not related to service.

13.  The Veteran has a current disability of right ankle arthritis.

14.  Symptoms of the current right ankle arthritis were not chronic in service or continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

15.  The current right ankle arthritis is not related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left wrist arthritis have been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for low back arthritis have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a cerebral artery aneurysm and hemorrhage, status post craniotomy and aneurysm clip, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for coronary artery disease, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for right ankle arthritis, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO provided notice to the Veteran in February 2011, prior to the initial adjudication of the claims in July 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that has been associated with the claims file includes post-service VA and private treatment records, and the Veteran's lay statements.  

As to the service treatment records, a July 2013 VA memorandum reflects that these records are unavailable; specifically, that all efforts to obtain the records have been exhausted and that further attempts to obtain the records would be futile.  Accordingly, the Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In sum, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's appeal. 

The Board notes that the Veteran has not been afforded VA medical examinations in conjunction with the issues currently on appeal.  Upon review of the record, the Board has determined that such examinations are not required in the present case.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  This is because current diagnoses of the claimed disorders are recognized by VA and the determinative questions - whether the claimed disorders were incurred in service or as the result of a disease or injury therein - are factual in nature and are not within the scope of a medical examination.  As the Board's findings are that the claimed disorders were not incurred in service or for many years thereafter, referral of this case to obtain an examination and/or an opinion as to the etiology of the claimed disorders would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease or event, and could only result in a speculative opinion or purported opinion of no probative value.  As no medical examination or medical opinion would help substantiate the Veteran's claims, the Board does not find that any such development is necessary.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103a , 5103A, and 38 C.F.R. § 3.159(c) , as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 
38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis, brain hemorrhage, and coronary artery disease. See 38 C.F.R. § 3.309(a).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including those noted above, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Wrist Arthritis

The Veteran asserts that a current left wrist disorder is related to an injury in service.  Specifically, the Veteran contends that he broke his left wrist in service while loading lumber on a flatbed truck during service.  See May 2012 letter.

Initially, the Board finds that the Veteran has a current disability of left wrist arthritis.  A February 1971 post-surgical operation report reflects left wrist arthritis.  There is no indication from the record that left wrist arthritis has abated, and private medical treatment records through July 2009 show continuing arthritis in the joints.  For these reasons, the Board finds that the Veteran has current left wrist arthritis.

On review of all the evidence, lay and medical, the Board finds that symptoms of left wrist arthritis began in service.  As noted above, the service treatment records are unavailable for review; however, the Veteran reports that the left wrist was injured while loading lumber on to a truck during active duty, and that the left wrist was treated by service medical clinicians.  The DD Form 214 reflects a military occupational specialty of wood worker, which is consistent with the duty of loading lumber onto trucks.

The Veteran is competent to report injuring the left wrist in service, as well as continuing symptoms of left wrist pain since service separation.  See Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify a simple condition such as a broken leg); Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Moreover, the Board finds that the Veteran's testimony regarding the in-service left wrist injury is credible.  See Gilbert v. Derwinski, 1 Vet. App. at 58-59.  Although an August 1992 VA treatment record reflects a medical history that includes a 1971 left wrist fracture following an "industrial accident," the corresponding surgical treatment record demonstrates the presence of "traumatic arthritis" related to "previous hyperextension injury of the wrist."  While the Veteran has referred to a broken wrist in service, the Veteran more specifically described in-service treatment for a left wrist strain that followed the wrist being bent backwards.  See May 2012 letter.  In the same letter, the Veteran noted that the symptoms of the left wrist were continuous after service and through a series of left wrist surgeries.  See id.

For these reasons, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that symptoms of left wrist arthritis have been continuous since service separation; therefore the criteria for presumptive service connection for left wrist arthritis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the Veteran's claim for service connection for left wrist arthritis on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).  

Service Connection for Low Back Arthritis

The Veteran contends that a "spinal deterioration" disorder is related to service.  February 2011 VA Form 21-526.  The Veteran has not made any specific assertions as to how a spinal disorder is related to active duty.

Initially, the Board finds that the Veteran has a current disability of low back arthritis.  Private medical treatment records through July 2009 reflect arthritis in the back, and an x-ray examination report shows disc degeneration in L4 and L5 of the lumbar spine (low back).  See October 1996 Dr. D.B. report.  

On review of all the evidence, lay and medical, the Board finds that symptoms of the current low back arthritis were not chronic in service, continuous since service separation, and did not manifest to a compensable degree within one year of service separation.  The Veteran has not asserted, and the record does not otherwise reflect that symptoms of low back arthritis were chronic in service.  Similarly, the Veteran does not contend that symptoms of low back arthritis have been continuous since service separation in October 1963; specifically, the Veteran reports that a spine disorder began in 1969, several years after service separation in October 1963.  See February 2011 VA Form 21-526.  In this context, neither the lay nor medical evidence supports a finding that low back arthritis manifested within one year of service separation.  For these reasons, the Board finds that the criteria for service connection for low back arthritis on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the Board finds that the weight of the lay and medical evidence is against finding that the current low back arthritis is related to service.  Neither VA nor private treatment records include a medical opinion linking low back arthritis to service.  While the Veteran's claim for service connection for a spinal disorder indicates the opinion that a spinal disorder is related to service, the Veteran has previously stated that the spine was injured in a work accident in 1989, and later aggravated by a gunshot wound in 1981.  See July 1993 letter.  In the same July 1993 letter, the Veteran described the medical history relating to the back and spine, but made no mention of any back or spine injury in service.  The Board finds that the specific statements provided in the July 1993 letter - which do not support a finding of a relationship between the current low back arthritis in service - are more probative than the nonspecific claim for service connection for "spinal deterioration" made in February 2011.

As the medical evidence does not include a medical opinion that the current low back arthritis is related to service, and the most probative statements provided by the Veteran attribute a back disability to post-service events, the Board finds that the current low back arthritis disorder is not related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Brain Aneurysm

The Veteran contends that a prior brain aneurysm is related to service.  See February 2011 VA Form 21-526.  The Veteran has not made any specific assertions as to how the residuals of a prior brain aneurysm are related to active duty.

The Board finds that the Veteran has a current diagnosis of cerebral artery aneurysm and hemorrhage, status post craniotomy and aneurysm clip.  The medical evidence shows that the Veteran sustained a cerebral artery aneurysm and hemorrhage in March 1997.  See August 1997 Dr. H.E. treatment record.  An October 2003 Dr. A.G. treatment report reflects likely post-surgical encephalomalacia in the right temporal lobe and mild periventricular white matter disease.

On review of all the evidence, lay and medical, the Board finds that the cerebral artery aneurysm and hemorrhage, or its residuals, were not chronic in service, continuous since service separation, and did not manifest to a compensable degree within one year of service separation.  As noted above, the Veteran sustained an aneurysm in March 1997, which was treated with a craniotomy and aneurysm clip.  The Veteran has not asserted, and the record does not otherwise reflect that the aneurysm or its residuals were chronic in service or continuous since service separation in October 1963.  In this context, neither the lay nor medical evidence supports a finding that the residuals of the cerebral artery aneurysm and hemorrhage manifested within one year of service separation.  For these reasons, the Board finds that the criteria for service connection for cerebral artery aneurysm and hemorrhage, status post craniotomy and aneurysm clip, on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the Board finds that the weight of the lay and medical evidence is against finding that the current cerebral artery aneurysm and hemorrhage, status post craniotomy and aneurysm clip, is related to service.  Neither VA nor private treatment records include a medical opinion regarding the etiology of the cerebral artery aneurysm and hemorrhage.  To the extent that the Veteran's statements, specifically the February 2011 VA Form 21-526, can be construed as an opinion relating the cerebral artery aneurysm and hemorrhage to service, the evidence has not demonstrated that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of a brain disorder as complex as cerebral artery aneurysm and hemorrhage.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (veteran is not competent to diagnose carcinoma (cancer) or relate it to service).  In this case, a competent medical opinion requires a familiarity with blood vessels in the brain and the impact of various risk factors that may have been present during service or during the approximately 34 years between service separation and the March 1997 aneurysm.  In the absence of the proper knowledge, training, or experience, the Veteran's opinions on the etiology of the cerebral artery aneurysm and hemorrhage, status post craniotomy and aneurysm clip, are not afforded any probative weight.

In sum, the evidence does not reveal any symptoms related to a brain disorder in service or until many years after service, or a competent medical opinion relating the cerebral artery aneurysm and hemorrhage, status post craniotomy and aneurysm clip, to service.  For these reasons, the Board finds that the preponderance of the evidence is against finding that the cerebral artery aneurysm and hemorrhage, status post craniotomy and aneurysm clip, is related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Coronary Artery Disease

The Veteran contends that a current heart disorder is related to service.  See February 2011 VA Form 21-526.  The Veteran has not made any specific assertions as to how a current heart disorder is related to active duty.

Initially, the Board finds that the Veteran has a current disability of coronary artery disease.  Coronary artery disease is listed as an active problem in the VA treatment records through July 2013.

As another initial matter, the Board observes that the Veteran has asserted exposure to herbicides in service.  See February 2011 VA Form 21-526.  Coronary artery disease, a form of ischemic heart disease, is listed among the diseases qualifying for presumed service connection if exposure to herbicides is demonstrated.  38 C.F.R. § 3.309(e).  A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service. 
38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  

Although the Veteran served on active duty from February 1963 to October 1963, the Veteran has not asserted that he served in Vietnam, in the waters offshore of Vietnam, or in other qualifying areas such as Thailand, and the DD Form 214 does not reflect service in Vietnam, in the waters offshore of Vietnam, or in other qualifying areas.  As the Veteran has not established service in the Republic of Vietnam as defined by pertinent statutes and regulations, herbicide exposure is not presumed.  

While the Veteran has asserted exposure to herbicides in service, the Veteran has not provided enough information to verify actual exposure to herbicides, or to investigate the matter further.  In the February 2011 VA Form 21-526, the Veteran stated that he does not know what chemicals he was exposed to in service, only that some chemicals may have been toxic, and that he took disinfecting showers after performing his duties.  The Veteran further explained that he was exposed while loading chemicals on to pallets.  See May 2012 letter.  The Veteran has not stated whether these chemicals were inhaled, or directly touched, or made any other assertion to show how he was actually exposed to herbicides while on active duty.  Although Dr. H.E. recognized exposure to herbicides in a January 2011 treatment record, it is apparent - based on the absence of service treatment records or service in Vietnam - that this was based on a history provided by the Veteran; therefore, Dr. H.E.'s statements regarding herbicide exposure do not offer any independent probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Based on these facts, there is insufficient evidence to show actual exposure to herbicides in service; therefore, the Board finds that the Veteran was not exposed to herbicides in service, and that the criteria for service connection for coronary artery disease based on herbicide exposure have not been met.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

On review of all the evidence, lay and medical, the Board finds that symptoms of coronary artery disease were not chronic in service, continuous since service separation, and did not manifest to a compensable degree within one year of service separation.  The Veteran has not asserted, and the record does not otherwise reflect that symptoms of a heart disorder were chronic in service or continuous since service separation in October 1963.  Although there is evidence of hypertension dating back to 1997, the February 2011 VA Form 21-526 indicates that symptoms of a heart disorder did not begin until 2001.  See July 1997 Dr. H.E. treatment record.  In this context, neither the lay nor medical evidence supports a finding that symptoms of coronary artery disease manifested within one year of service separation.  For these reasons, the Board finds that the criteria for service connection for coronary artery disease on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Further, the Board finds that the weight of the lay and medical evidence is against finding that the coronary artery disease is related to service.  Neither VA nor private treatment records include a medical opinion relating the coronary artery disease to service.  Similar to the discussion above, insofar as the Veteran's statements may be construed as asserting a relationship between the coronary artery disease and service, the evidence does not demonstrate that the Veteran has the knowledge, training, or expertise to provide a competent medical opinion regarding the etiology of the medically-complex coronary artery disease.  See Kahana, 24 Vet. App. at 437.

In sum, the evidence does not reveal any symptoms related to a heart disorder in service or until many years after service, or a competent medical opinion relating the coronary artery disease to service.  For these reasons, the Board finds that the preponderance of the evidence is against finding that the coronary artery disease is related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for Right Ankle Arthritis

The Veteran asserts that a right ankle disorder will not heal due to exposure to herbicides in service.  See February 2011 VA Form 21-526; February 2011 VA Form 21-0820.  For this reason, the Veteran contends that service connection is warranted.

Initially, the Board finds that the Veteran has a current disability of right ankle  arthritis.  A January 2011 private treatment record from Dr. H.E. shows that the Veteran had a prior right ankle fracture, and a February 2006 note from Dr. H.E. reflects current arthritis in multiple joints.  Although Dr. H.E. did not specify whether the right ankle is among the multiple joints affected by arthritis, the Board resolves reasonable doubt in favor of the Veteran to find current right ankle arthritis.  

On review of all the evidence, lay and medical, the Board finds that symptoms of right ankle arthritis were not chronic in service, continuous since service separation, and did not manifest to a compensable degree within one year of service separation.  The Veteran has not asserted, and the record does not otherwise reflect that symptoms of right ankle arthritis were chronic in service or continuous since service separation in October 1963.  In the February 2011 VA Form 21-526, the Veteran stated that a right ankle disorder did not begin until 1990.  In this context, neither the lay nor medical evidence supports a finding that symptoms of right ankle arthritis manifested within one year of service separation.  For these reasons, the Board finds that the criteria for service connection for right ankle arthritis on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 
708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board further finds that the weight of the lay and medical evidence is against finding that the right ankle arthritis is related to service.  The Veteran has not asserted that the right ankle was injured in service.  Instead, the Veteran contends that the right ankle arthritis will not heal because of in-service herbicide exposure.  As discussed above, the weight of the evidence is against finding that the Veteran was exposed to herbicides in service.  Moreover, arthritis is not among those diseases listed under 38 C.F.R. § 3.309(e) and qualifying for presumptive service connection based on herbicide exposure.  While the Veteran is not precluded from establishing service connection for right ankle arthritis based on actual direct causation, as noted above, the weight of the evidence is against finding actual exposure to herbicides in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).









For these reasons, the Board finds that the preponderance of the evidence is against finding that the right ankle arthritis is related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left wrist arthritis is granted.

Entitlement to service connection for low back arthritis is denied.

Entitlement to service connection for cerebral artery aneurysm and hemorrhage, status post craniotomy and aneurysm clip, is denied.

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for right ankle arthritis is denied.



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


